                                                           Case 2:21-cv-00322-RFB-BNW Document 20
                                                                                               19 Filed 08/13/21
                                                                                                        08/11/21 Page 1 of 4
                                                                                                                           5



                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2   GREENBERG TRAURIG, LLP
                                                           10845 Griffith Peak Drive, Suite 600
                                                       3
                                                           Las Vegas, Nevada 89135
                                                       4   Telephone: (702) 792-3773
                                                           Facsimile: (702) 792-9002
                                                       5   Email: swanise@gtlaw.com
                                                       6   Counsel for Defendants

                                                       7

                                                       8                             IN THE UNITED STATES DISTRICT COURT
                                                       9                                    FOR THE DISTRICT OF NEVADA
                                                      10

                                                      11   MICHAEL EDGING,                                         CASE NO. 2:21-cv-00322-RFB-BNW
                                                      12                              Plaintiff,                       STIPULATION AND [PROPOSED]
GREENBERG TRAURIG, LLP




                                                      13        v.                                                    ORDER TO STAY DISCOVERY AND
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                                                                                         ALL PRETRIAL DEADLINES
                                                      14   C. R. BARD, INC. and BARD PERIPHERAL
                                  Suite 600




                                                           VASCULAR, INC.,                                                    (RENEWED REQUEST)
                                                      15
                                                                                     Defendants.
                                                      16

                                                      17

                                                      18             Plaintiff Michael Edging and Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
                                                      19   (collectively “Bard”) (Plaintiff and Bard are collectively referred to herein as “the Parties”) pursuant
                                                      20   to Fed. R. Civ. P. 26 and the Court’s inherent powers, respectfully request that this Court enter an
                                                      21   Order temporarily staying discovery and all pretrial deadlines imposed by the Court, the Local Rules,
                                                      22   and the Federal Rules of Civil Procedure for ninety (90) days to permit them to pursue negotiations
                                                      23   of a settlement of this and all cases of Plaintiff’s counsel recently remanded from the MDL pursuant
                                                      24   to the MDL Court’s February 11, 2021 Amended Suggestion of Remand and Transfer Order (Fifth)
                                                      25   (“Fifth Remand Order”).
                                                      26             Plaintiff’s counsel and Defendants have previously settled in principle numerous cases in the
                                                      27   MDL concerning Bard inferior vena cava (“IVC”) filters. The Parties believe that a stay is necessary
                                                      28   in this case to conserve their resources and attention so that they may attempt to resolve it and the
                                                                                                               1
                                                           ACTIVE 58722963v2
                                                           Case 2:21-cv-00322-RFB-BNW Document 20
                                                                                               19 Filed 08/13/21
                                                                                                        08/11/21 Page 2 of 4
                                                                                                                           5



                                                       1   claims of other such plaintiffs represented by Plaintiff’s counsel that were recently remanded to

                                                       2   district courts across the country. Accordingly, the Parties jointly request that the Court enter a stay

                                                       3   of discovery and all pretrial deadlines in this case for a period of ninety (90) days. If Plaintiff has not

                                                       4   filed dismissal papers within ninety (90) days from the stay being granted, the Parties request the

                                                       5   opportunity to file a joint status report regarding the status of the settlement.

                                                       6                                                I. Background

                                                       7           Plaintiff’s counsel represents plaintiffs with cases in the In re: Bard IVC Filters Products

                                                       8   Liability Litigation, MDL 2641 (the “MDL”), as well as cases that have been transferred or remanded

                                                       9   from the MDL to courts across the country, involving claims against Bard for injuries they contend

                                                      10   arise out of their use of Bard’s IVC filters. The Parties reached a settlement in principle concerning

                                                      11   the majority of the Plaintiff’s counsel’s IVC filter cases and have finalized the details of that

                                                      12   settlement with most of their clients. However, a small number of those plaintiffs “opted out” of the
GREENBERG TRAURIG, LLP




                                                      13   settlement. The cases remanded pursuant to the MDL’s Fifth Remand Order included those cases that
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   were previously dismissed but for which the MDL Court reinstated prior to remanding, since the
                                  Suite 600




                                                      15   plaintiff had opted out of the settlement and a final settlement had not been reached. With respect to

                                                      16   those cases, including this one, counsel for the Parties have renewed discussions in an attempt to

                                                      17   achieve a settlement of the cases of these remaining plaintiffs represented by Plaintiff’s counsel.

                                                      18   Counsel for the Parties believe that their resources are best directed to focusing their efforts on

                                                      19   potential settlement discussions, especially given their past history of successful settlement

                                                      20   discussions relating to cases in this MDL. Thus, the Parties jointly move this Court to enter a stay of

                                                      21   all discovery and pretrial deadlines in this case for a period of ninety (90) days.

                                                      22                                       II. Arguments and Authorities

                                                      23           A.      The Court Has Authority to Grant the Requested Stay.

                                                      24           Pursuant to Federal Rules of Civil Procedure 6(b) and 26, and the Court’s inherent authority

                                                      25   and discretion to manage its own docket, this Court has the authority to grant the requested stay. Fed.

                                                      26   R. Civ. P. 6(b) (“When an act may or must be done within a specified time the court may, for good

                                                      27   cause, extend the time....”); Fed. R. Civ. P. 26(a) (“A party or any person from whom discovery is

                                                      28   sought may move for a protective order in the court where the action is pending . . .The court may,
                                                                                                               2
                                                           ACTIVE 58722963v2
                                                           Case 2:21-cv-00322-RFB-BNW Document 20
                                                                                               19 Filed 08/13/21
                                                                                                        08/11/21 Page 3 of 4
                                                                                                                           5



                                                       1   for good cause, issue an order to protect a party or person from annoyance, embarrassment,

                                                       2   oppression, or undue burden or expense.”). This Court therefore has broad discretion to stay

                                                       3   proceedings as incidental to its power to control its own docket – particularly where, as here, a stay

                                                       4   would promote judicial economy and efficiency. Crawford-El v. Britton, 523 U.S. 574, 598 (1998);

                                                       5   Sierra Club v. U.S. Army Corps of Engineers, 446 F.3d 808, 816 (8th Cir. 2006) (citing Clinton v.

                                                       6   Jones, 520 U.S. 681, 706 (1997)).

                                                       7           A stipulation to stay proceedings, like the Parties seek here, is an appropriate exercise of this

                                                       8   Court’s jurisdiction. See Landis v. N. Am. Co., 299 U.S. 248, 254-255 (1936) (explaining a court’s

                                                       9   power to stay proceedings is incidental to its inherent power to control the disposition of the cases on

                                                      10   its docket to save the time and effort of the court, counsel, and the parties).

                                                      11           The power to stay proceedings is incidental to the power inherent in every court to
                                                                   control the disposition of the causes on its docket with economy of time and effort
                                                      12           for itself, for counsel, and for litigants. How this can best be done calls for the
                                                                   exercise of judgment, which must weigh competing interests and maintain an even
GREENBERG TRAURIG, LLP




                                                      13           balance.
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   Id. (citing Kansas City S. Ry. Co. v. United States, 282 U.S. 760, 763 (1931)); see also CMAX,
                                  Suite 600




                                                      15   Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (district courts possess “inherent power to control the

                                                      16   disposition of the causes on its docket in a manner which will promote economy of time and effort

                                                      17   for itself, for counsel, and for litigants”); Garlock Sealing Tech., LLC v. Pittsburgh Corning Corp.

                                                      18   (In    re     Pittsburgh      Corning      Corp.),       No.    11-1406,      11-1452      2012      U.S.

                                                      19   Dist. LEXIS 86193, *11 (W.D. Mo. June 21, 2012) (noting that a court’s power to stay proceedings

                                                      20   is incidental to its power to control the disposition of causes on its docket).

                                                      21           Furthermore, Federal Rules of Civil Procedure 26(c) and 26(d) also vest the Court with

                                                      22   authority to limit the scope of discovery or control its sequence and may grant a stay to allow parties

                                                      23   to negotiate a settlement. Britton, 523 U.S. at 598.

                                                      24           B. Good Cause Exists to Grant the Requested Stay.

                                                      25           Plaintiff and Defendants are actively engaging in settlement negotiations. The Parties

                                                      26   further and in good faith believe that a final settlement is forthcoming that shall resolve this and other

                                                      27   cases within the inventory, especially given their past history of successful settlement discussions

                                                      28   relating to cases in this MDL. The Parties do not seek a stay in bad faith, to unduly burden any party
                                                                                                                3
                                                           ACTIVE 58722963v2
                                                           Case 2:21-cv-00322-RFB-BNW Document 20
                                                                                               19 Filed 08/13/21
                                                                                                        08/11/21 Page 4 of 4
                                                                                                                           5



                                                       1   or the Court or cause unnecessary delay, but to support the efficient and expeditious resolution of this

                                                       2   litigation. Granting the stay here will certainly save the time and effort of the Court, counsel, and the

                                                       3   parties, promote judicial economy and effectiveness, and provide counsel an opportunity to resolve

                                                       4   their issues without additional litigation expenses for their clients.

                                                       5           Facilitating the Parties’ efforts to resolve their dispute entirely through settlement

                                                       6   negotiations is reasonable and constitutes good cause for granting the requested stay of discovery and

                                                       7   other pretrial deadlines. The Parties agree that the relief sought herein is necessary to handle the case

                                                       8   in the most economical fashion, and that the relief sought in this Stipulation is not for delay, but so

                                                       9   that justice may be done.

                                                      10                                               III. Conclusion

                                                      11           For the foregoing reasons, the Parties respectfully request that the Court enter a stay of all

                                                      12   activity in this case, for a period of ninety (90) days. If Plaintiff has not filed dismissal papers within
GREENBERG TRAURIG, LLP




                                                      13   ninety (90) days from the stay being granted, the Parties request the opportunity to file a joint status
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   report regarding the status of the settlement.
                                  Suite 600




                                                      15           Respectfully submitted,

                                                      16           DATED this 11th day of August 2021.

                                                      17           DAVIS BETHUNE JONES, LLC                            GREENBERG TRAURIG, LLP
                                                      18    By:   /s/ Grant L. Davis                             By:   /s/ Eric W. Swanis
                                                                  Grant L. Davis                                       ERIC W. SWANIS, ESQ.
                                                      19          Shawn Gayland Foster                                 Nevada Bar No. 6840
                                                                  gdavis@dbjlaw.net                                    swanise@gtlaw.com
                                                      20          sfoster@dbjlaw.net                                   10845 Griffith Peak Drive, Suite 600
                                                                  City Center Square, Suite 2930                       Las Vegas, Nevada 89135
                                                      21          1100 Main St.                                        Telephone: (702) 792-3773
                                                                  Kansas City MO 64105                                 Facsimile: (702) 792-9002
                                                      22
                                                                  Counsel for Plaintiff                                Counsel for Defendants
                                                      23

                                                      24                                              Order
                                                      25                                  IT IS SO ORDEREDIT IS SO ORDERED.

                                                      26                                  DATED: 11:17 am, August 13, 2021
                                                                                                            Dated this ____ of _____________, 2021.
                                                      27
                                                                                                         __________________________________
                                                      28                                                 UNITED STATES DISTRICT JUDGE
                                                                                          BRENDA WEKSLER
                                                                                          UNITED STATES4MAGISTRATE JUDGE
                                                           ACTIVE 58722963v2
